IN RE: State of Louisiana; — Plaintiffs); Applying for Supervisory and/or Remedial Writ; Parish of Union 3rd Judicial District Court Div. “B” Number 35,-269; to the Court of Appeal, Second Circuit, Number 32000-KW.
Granted. The decision of the court of appeal is reversed, and the judgment of the district court is reinstated. To the extent that the district court limited its ruling to preclude the defendant only from presenting any testimony concerning Lim-bic Psychotic Trigger Reaction or make “any mention thereof,” the court properly exercised its gatekeeping function under Daubert v. Merrell Dow Pharmaceuticals, *1076Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).
CALOGERO, C.J. not on panel.